Hammond, J.,
delivered the opinion of the Court.
Petitioner, who is serving a long sentence imposed after conviction of robbery with a deadly weapon, asked Judge Lester L. Barrett of the Circuit Court for Baltimore County for the writ of habeas corpus and was refused.
The contentions made in this application for leave to appeal are: 1, that the police broke into petitioner’s house without a search warrant; 2, that the police obtained statements from petitioner by force; 3, that the attorney appointed *609by the court did nothing effective in petitioner’s behalf; and 4, that the witnesses who testified against petitioner had long prison records and that there was, in substance, no evidence sufficient to convict.
None of the grounds relied on is sufficient to justify the issuance of the writ of habeas corpus. An alleged unlawful search and seizure may not be reviewed on application for habeas corpus. Baker v. Warden, 200 Md. 653; Medley v. Warden, 207 Md. 634; Barker v. Warden, 208 Md. 662.
The contention that a confession has been forced from a petitioner for habeas corpus may be raised on appeal, but is not available on habeas corpus. Randall v. Warden, 208 Md. 667; Jackson v. Warden, 211 Md. 599. Where ineptness of counsel is alleged, but there is no charge of fraud, bad faith or collusion with any officer of the State and no allegation of complaint to the trial judge about counsel, the petition must be denied. Faught v. Warden, 205 Md. 639; Thanos v. Supt., 204 Md. 665. In the case before us, the petitioner does not make any of the essential allegations.
In his final effort, petitioner attacks the weight and sufficiency of the evidence that convicted him. We have said on many occasions that neither the weight nor the sufficiency of the evidence may be tested in a habeas corpus proceeding. Strahl v. Warden, 202 Md. 655; Friedel v. Warden, 205 Md. 657; Bergen v. Warden, 208 Md. 677.

Application denied, with costs.